DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2022 has been entered. Claims 1-15 are pending.

Response to Arguments
The objection to Claim 1 is withdrawn.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding Claims 1 and 12. Claims 1 and 12 refer to switching transistors in the following limitations: (a) a plurality of switching transistors, and (b) a respective switching transistor. Claims 1 and 2 recite the limitation "the switching transistors".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-11, and 14. Claims 2-11, and 14 are rejected under 35 USC §112(b) for containing the indefinite subject matter of Claim 1 and the limitation “the switching transistor”
Regarding Claims 13 and 15. Claims 13 and 15 are rejected under 35 USC §112(b) for containing the indefinite subject matter of Claim 12.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claims 14 and 15 recite the limitation "the switching transistor".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 14 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Yun (KR 2010/0071862).

Regarding Claim 1 (Currently Amended), Yun teaches a display device, comprising:
a substrate [page 1 line 31 to page 2 line 2 teaches assembly of display on a substrate] including a display area [fig. 1 @10] and a non-display area [fig. 1 @20], the display area including pixels [page 2 line 5, “a plurality of pixels are defined in display region 10”];
data lines [fig. 1 @13] extending into the display area [fig. 1 @10] and connected to the pixels [page 2 lines 5-7 teaches intersection of gate and data lines creating pixels];
first input pads [fig. 1 @21] in the non-display area [page 2 lines 7-10] and respectively directly connected to the data lines [fig. 1 @13] on a one-to-one basis;
a plurality of switching transistors [fig. 1 @31 and 33] in the non-display area [fig. 1 @20] respectively directly connected to the first input pads [fig. 1 @21] on a one-to-one basis to be between the first input pads [fig. 1 @21] and one side of the substrate [area below fig. 1 @10] such that each first input pad is connected between a respective switching transistor and a respective data line [fig. 1 illustrates claimed structure]; and
a second input pad [fig. 1 @35] in the non-display area [fig. 1 @20] and 
connected to a gate electrode of each of the switching transistors [fig. 1 @31 and 33] through a switching line [unlabeled figure 1 line connecting 35 to 31 and 33].

Regarding Claim 2 (Original), Yun teaches the display device of Claim 1, wherein 
a switching signal of a turn-off level is applied to the second input pad [fig. 1 @35, page 2 lines 13-19 teaches a positive enable signal opening gates, for NPN transistors turn off signal is signal applied before enable signal applied].

Regarding Claim 3 (Currently Amended), Yun teaches the display device of Claim 1, further comprising 
a connection line [unlabeled fig. 1 line connecting fig. 1 @37 and first input pad 21] connected to the switching transistors [does not require connection to each of the plurality of switching transistors, fig. 1 @31] and 
including a first line [unlabeled fig. 1 line connecting from 37 to first switching transistor in 31], the first line extending to the one side of the substrate [fig. 1 @right side].

Regarding Claim 5 (Original), Yun teaches the display device of Claim 3, wherein 
the connection line [unlabeled fig. 1 line connecting fig. 1 @37 and each 21] further includes a second line [fig. 1 @unlabeled line connecting unlabeled switching transistor and 21] connecting the switching transistor [fig. 1 @unlabeled transistor between 37 and 21] and the first input pad [fig. 1 @21].

Regarding Claim 14 (Currently Amended), Yun teaches the display device of Claim 1, wherein 
a first end [upper] of each first input pad [fig. 1 @21] is connected to an end of the respective data line [fig. 1 @13], and 
a second end [lower] of each first input pad opposite to the respective first end of the first input pad [fig. 1 @21] is connected to a drain electrode of the switching transistor [fig. 1 @31 or 33].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over of Yun in view of Kim (US 2021/0118344).  All reference is to Yun unless indicated otherwise.

Regarding Claim 4 (Original) Yun teaches the display device of Claim 3
Yun does not teach the first line is formed of a metal material forming a gate line connected to the pixel 
Kim teaches a first line [fig. 4 @92b] is formed [¶0149, “… the first shorting wire 92b may be again positioned at the same layer as the first input pad 70b (e.g., the third conductive layer)”] of a metal material [¶0113, “At least one of the first conductive layer, the second conductive layer, and the third conductive layer may include a metal such as copper (Cu), aluminum (Al), molybdenum (Mo), or alloys thereof”] forming a gate line connected to the pixel [¶0195, “The first conductive layer may include …  the plurality of gate lines 121 and the test gate line 81 as above-described”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to form a first line of a metal material forming a gate line connected to the pixel, as taught by Kim into the display taught by Yun, in order to pattern a metal conductive layer in the non-display area to form wiring lines when the same metal conductive layer is patterned in the display area to form gate lines.

Regarding Claim 6 (Currently Amended) Yun teaches the display device of Claim 1
Yun does not teach a test transistor connected to one of the data lines in parallel, wherein a gate electrode of the test transistor is connected to the second input pad 
Kim teaches a test transistor [fig. 4 @Q1] connected to one of the data lines [fig. 4 @171] in parallel [fig. 4 illustrates parallel connection], wherein 
a gate electrode of the test transistor [fig. 4 @Q1] is connected to the second input pad [fig. 4 @80a] through a test control line [fig. 4 @81]
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a test transistor connected in parallel to the data lines and controlled by a signal from the second input pad, as taught by Kim, into the display taught by Yun, in order to apply test signals from a first input pad or a test input pad while using the same control signal to apply test signals from either pad.

Regarding Claim 8 (Previously Presented), Yun in view of Kim teaches the display device of Claim 6, wherein 
the test control line [Kim: fig. 4 @81] extends to [Kim: fig. 4 illustrates 81 extending from 80a toward the top side of 110] the one side of the substrate [Kim: top side of fig. 4 @110].

Regarding Claim 9 (Previously Presented) Yun in view of Kim teaches the display device of Claim 6, further comprising 
a test signal line [Kim; fig. 4 @71a] connected to a source electrode of the test transistor [Kim: fig. 4 @Q1] and extending to the one side [Kim: top side of fig. 4 @110] of the substrate [Kim: fig. 4 illustrates 71a extending toward the top side of 110].

Regarding Claim 11 (Original) Yun teaches the display device of Claim 1
Yun does not teach a pixel includes a light emitting diode
Kim teaches a pixel [fig. 4 @PX] includes a light emitting diode [¶0121]
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a light emitting diode into a pixel of the display taught by Yun, in order to test the wiring connections of an LED display using testing circuit capable of injecting device test signals into a test pad directly connected to the data lines or a test pad coupled to the data lines through a switching transistor.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim and Jeoung (US 2006/0274570). All reference is to Yun unless indicates otherwise.

Regarding Claim 7 (Original), Yun in view of Kim teaches the display device of Claim 6
Yun in view of Kim does not teach the test control line is connected to the switching line through a branch line being branched from the test control line
Jeoung teaches a switching line [line connecting C1 and gate of SW1] branching from a test control line [fig. 5 @C1]
Before the application was filed it would have been obvious to one of ordinary skill in the art to branch individual switching lines off a test control line, as taught by Jeoung, into the display device taught by Yun in view of Kim, in order to control a plurality of test devices using an efficiently routed single control line. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim and Zhang (US 2021/0225221). All reference is to Yun unless indicated otherwise.

Regarding Claim 10 (Original), Yun teaches the display device of Claim 1
Yun does not teach a circuit film including first and second output pads, wherein the first and second output pads are connected to the first and second input pads, respectively, and a drive integrated circuit is mounted on the circuit film
Kim teaches a circuit film [fig. 2 @700] including a drive IC [fig. 4 @750], and
a drive IC [fig. 4 @750] is mounted on the circuit film [¶0070, “the display device according to an exemplary embodiment may further include the driving chip 750 and/or the circuit film 700 that are/is electrically connected to the display panel 1000 through the pad area 660”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a drive IC mounted on a circuit film, as taught by Kim, into the display device taught by Yun, in order to  couple a display drive IC to a display area using a flexible film that allows the size of the non-display area to be reduced
Yun in view of Kim does not teach the drive integrated circuit includes first and second output pads, wherein the first and second output pads are connected to the first and second input pads, respectively
Zhang teaches a drive integrated circuit [¶0083, “The display panel may further comprise at least one drive unit that is coupled to a connection area 2 on the array substrate. The drive unit may be a driver integrated circuit or a driver chip-on-film (COF)”] includes first [fig. 3 @22] and second [fig. 3 @21 not connected to 22] output pads, wherein 
the first and second output pads are connected to first [fig. 3 @ 18 (test pad located between 119 and 118)] and second input pads [fig. 3 @18 (test pad connected only to 21], respectively 
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a flexible arrangement of input and output pads on a display substrate, as taught by Zhang, into the display device taught by Yun in view of Kim in order to provide an adequate amount of testing area while the distance between connection areas is reduced by increased pixel density (Zheng: ¶0040).

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Claims 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Primary Examiner, Art Unit 2694